Citation Nr: 1810667	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right shoulder.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine.

3.  Entitlement to service connection for degenerative arthritis of the left hip.

4.  Entitlement to service connection for degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1962 to May 1981.  The Veteran earned a Purple Heart, Silver Star, and a Bronze Star.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right shoulder was caused by his active service.

2.  The Veteran's degenerative arthritis of the cervical spine was caused by his active service.

3.  The Veteran's degenerative arthritis of the left hip was caused by his active service.

4.  The Veteran's degenerative arthritis of the right hip was caused by his active service.


CONCLUSIONS OF LAW

The criteria for service connection for degenerative arthritis of the right shoulder have all been met.  38 U.S.C. §§ 1110, 1131, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

The criteria for service connection for degenerative arthritis of the cervical spine have all been met.  38 U.S.C. §§ 1110, 1131, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

The criteria for service connection for degenerative arthritis of the left hip have all been met.  38 U.S.C. §§ 1110, 1131, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

The criteria for service connection for degenerative arthritis of the right hip have all been met.  38 U.S.C. §§ 1110, 1131, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right shoulder, cervical spine, left hip, and right hip conditions are all related to a September 1968 helicopter crash while he was in service in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The January 2014 VA examination report indicates that the Veteran was diagnosed with degenerative arthritis of the right and left hip, degenerative disc disease of the cervical spine, and degenerative arthritis of the right shoulder in 2010.

The record indicates that the Veteran experienced a helicopter crash while in service in Vietnam in September 1968.  Multiple statements from the Veteran and fellow soldiers, an article submitted by the Veteran, and service records, including the award of a Purple Heart related to the helicopter crash, support the occurrence of the reported in-service incident.

The January 2014 VA examination report indicates that the examiner opined that the Veteran's conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, as per the STR, the Veteran has no documented acute or chronic neck, shoulder, or right hip conditions in service.  The examiner did not provide an opinion regarding the left hip, noting that the Veteran denied a left hip condition.  The examiner stated that the Veteran's current conditions are more likely a part of generalized degeneration due to age.

In a February 2014 statement, the Veteran indicated that he received medical care after the helicopter crash but refused medivac.  The Veteran notes that his right shoulder has given him continuous pain and clicking sensation whenever he salutes, since approximately 1970.
In the August 2014 Form 9, the Veteran indicated that in November 1968 he was examined by a doctor who stated that the Veteran appeared to be okay but that only time would tell the extent of his injuries from the helicopter crash.

VA treatment records received in January 2017 include a record dated September 15, 2016.  The record indicates that the examiner noted that his "injuries to the cervical lumbar and hip regions appear to be at least as likely as not, 50/50 probability, due to his service connected years and especially the helicopter being shot down while in Vietnam and his men dragging him through the porthole."

In the November 2017 hearing, the Veteran testified that his shoulder stopped hurting around 1990 and started to hurt again in 2000.  He testified that he tried to get his treatment records from 1981 through 2002 but that the Medical Center said they lost them.  The Veteran testified that his neck did not hurt during service and that his hips did not hurt during service "after a period of six weeks or so after the crash."  The Veteran testified that he had no pain until "all of the sudden" his right hip started hurting and then everything else began to hurt.  The Veteran testified that over the few days after the helicopter crash he "hurt all over" and that it was hard to walk.  The Veteran's spouse testified that the Veteran did not complain about the problems specifically but that it may have come out in an angry manner, explaining that "if he was in pain he would snap at something else."

A statement from the Veteran's primary care provider from the Beckley VA Medical Center, received in January 2018, indicates that the Veteran was in a military helicopter crash while he was serving in Vietnam.  The examiner stated that the injuries to his hips, back, and neck are now impacting his activities of daily living.  The examiner opined that the Veteran's medical conditions presently occurring are more than likely as not caused by the impact and explosion of his helicopter in Vietnam.

In a January 2018 statement, the Veteran discussed the helicopter crash and stated that he "hurt all over," his "right side was bloodied," but that he could walk with severe pain.  The Veteran stated that he checked into sick bay but refused evacuation to the hospital ship.

Taking the nexus opinion from the Veteran's primary care provider, the lay statements, and the VA treatment records, the Board finds that service connection for the Veteran's right shoulder, cervical spine, right hip, and left hip conditions is warranted.


ORDER

Service connection for degenerative arthritis of the right shoulder is granted.

Service connection for degenerative arthritis of the cervical spine is granted.

Service connection for degenerative arthritis of the left hip is granted.

Service connection for degenerative arthritis of the right hip is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


